

115 HR 4073 IH: Opioid Immediate Suspension Order Act of 2017
U.S. House of Representatives
2017-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4073IN THE HOUSE OF REPRESENTATIVESOctober 16, 2017Mr. Connolly introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to strike the definition of imminent danger to the public health or safety that was added by Public Law 114–145 for purposes of suspending a registration.
	
 1.Short titleThis Act may be cited as the Opioid Immediate Suspension Order Act of 2017. 2.Definition of imminent danger to the public health or safety for purposes of suspending a registrationSection 304(d) of the Controlled Substances Act (21 U.S.C. 824(d)) is amended—
 (1)by striking (d)(1) The Attorney General and inserting (d) The Attorney General; and (2)by striking paragraph (2).
			